Name: 81/983/EEC: Commission Decision of 20 November 1981 approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-16

 Avis juridique important|31981D098381/983/EEC: Commission Decision of 20 November 1981 approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts Official Journal L 361 , 16/12/1981 P. 0023 - 0023++++COMMISSION DECISION OF 20 NOVEMBER 1981 APPROVING CERTAIN FOOD-AID OPERATIONS CARRIED OUT BY HUMANITARIAN ORGANIZATIONS AND EXEMPTING THEM FROM MONETARY COMPENSATORY AMOUNTS ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/983/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 974/71 OF 12 MAY 1971 ON CERTAIN MEASURES OF CONJUNCTURAL POLICY TO BE TAKEN IN AGRICULTURE FOLLOWING THE TEMPORARY WIDENING OF THE MARGINS OF FLUCTUATION FOR THE CURRENCIES OF CERTAIN MEMBER STATES ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 876/81 ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS COMMISSION REGULATION ( EEC ) NO 1371/81 ( 3 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2898/81 ( 4 ) , LAID DOWN DETAILED RULES FOR THE ADMINISTRATIVE APPLICATION OF THE MONETARY COMPENSATORY AMOUNTS INTRODUCED BY REGULATION ( EEC ) NO 974/71 ; WHEREAS EXPORTS TO NON-MEMBER COUNTRIES CARRIED OUT IN THE CONTEXT OF THE FOOD-AID OPERATIONS REFERRED TO IN ARTICLE 21 ( 2 ) OF REGULATION ( EEC ) NO 1371/81 SHOULD BE EXEMPTED FROM MONETARY COMPENSATORY AMOUNTS WHERE SUCH EXPORTS ARE CARRIED OUT BY HUMANITARIAN ORGANIZATIONS AND APPROVED IN ACCORDANCE WITH COMMUNITY PROCEDURE ; WHEREAS AN EXAMINATION OF THE STATUTES OF THE " CONGREGATION OF MARIAN FATHERS , FOOD FOR POLAND FUND , " THE " POLISH RELIEF FUND ( MIDLANDS ) " AND " AID FOR POLAND ( ASSOCIATION OF POLISH DOCTORS ) " SHOWS THE SAID ASSOCIATIONS ARE HUMANITARIAN ORGANIZATIONS ; WHEREAS THOSE ORGANIZATIONS INTEND TO CARRY OUT HUMANITARIAN FOOD-AID OPERATIONS IN FAVOUR OF POLAND ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF ALL THE RELEVANT MANAGEMENT COMMITTEES , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE FOOD-AID OPERATIONS IN FAVOUR OF POLAND CARRIED OUT BY : - THE " CONGREGATION OF MARIAN FATHERS , FOOD FOR POLAND FUND " , - THE " POLISH RELIEF FUND ( MIDLANDS ) " , - " AID FOR POLAND ( ASSOCIATION OF POLISH DOCTORS ) " , ARE HEREBY APPROVED FOR THE PURPOSES OF ARTICLE 21 ( 2 ) OF REGULATION ( EEC ) NO 1371/81 WITH EFFECT FROM 1 NOVEMBER 1981 . 2 . THE UNITED KINGDOM SHALL DETERMINE THE CONDITIONS UNDER WHICH THE ORGANIZATIONS REFERRED TO IN PARAGRAPH 1 ARE ELIGIBLE FOR APPLICATION OF THE PROVISIONS OF ARTICLE 21 ( 2 ) OF REGULATION ( EEC ) NO 1371/81 . ARTICLE 2 THE UNITED KINGDOM SHALL INFORM THE COMMISSION : - ON 1 FEBRUARY OF EVERY YEAR , OF THE QUANTITIES EXPORTED AS AID BY THE ORGANIZATIONS MENTIONED IN ARTICLE 1 , - FORTHWITH , IN THE EVENT OF ANY CHANGE WITH REGARD TO THE NATURE OF THE ACTIVITIES OF THE SAID ORGANIZATIONS . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 20 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ( 1 ) OJ NO L 106 , 12 . 5 . 1971 , P . 1 . ( 2 ) OJ NO L 88 , 2 . 4 . 1981 , P . 26 . ( 3 ) OJ NO L 138 , 25 . 5 . 1981 , P . 1 . ( 4 ) OJ NO L 287 , 8 . 10 . 1981 , P . 1 .